Title: From George Washington to Charles Morgan, 17 January 1795
From: Washington, George
To: Morgan, Charles


        
          Sir,
          Philadelphia Jany 17th 1795.
        
        Your letter of the 26th of Novr came safe (but not expeditiously) to hand.
        I hope Colo. Cannon has, long ‘ere this, surrendered to you, all the papers respecting my business, which are in his possession; together with a full, and complete statement of what is due to me from the tenants, or from himself, up to the period of your taking the management of it yourself; and that you will be able, without further procrastination or difficulty, to collect the amount of what may be found due to me, from both.
        
        As I am more inclined to sell, than to rent the lands I hold on the Western waters, and giving leases, although for a short term may be a hindrance to the former, I would have you rent from year to year only.
        I have no doubt of obtaining what I ask for the tract in Washington County (giving credit)—viz.—four dollars an acre; the number of full handed emigrants that are pouring into this country from all quarters, owing to the disturbed state of Europe—and the quantity of money brought by them, and sent over by others, to be vested in lands, have given an astonishing start to the price of this article. If therefore I do not sell soon on the terms just mentioned I shall raise my price.
        If I do not sell my lands on the Ohio & Great Kanhawa in a lump—or at least by whole tracts, they will not be sold at all by me. These will fetch me fifty pr Ct more at this time than I would have sold them for two years ago. I am—Sir Your very Hble Servant
        
          Go: Washington
        
      